

116 S1942 IS: Federal Firefighters Fairness Act of 2019
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1942IN THE SENATE OF THE UNITED STATESJune 24, 2019Mr. Carper (for himself, Ms. Collins, Mr. Schatz, Mr. King, Mr. Brown, Mr. Coons, Mr. Bennet, Ms. Rosen, Mr. Tester, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 81 of title 5, United States Code, to create a presumption that a disability or
			 death of a Federal employee in fire protection activities caused by any of
			 certain diseases is the result of the performance of the duty of the
			 employee, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Firefighters Fairness Act of 2019. 2.Certain diseases presumed to be work-related cause of disability or death for Federal employees in fire protection activities (a)DefinitionSection 8101 of title 5, United States Code, is amended—
 (1)in paragraph (18), by striking and at the end; (2)in paragraph (19), by striking and at the end;
 (3)in paragraph (20), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
					
 (21)employee in fire protection activities means an employee— (A)serving as a firefighter, a paramedic, an emergency medical technician, a rescue worker, ambulance personnel, or a hazardous material worker; and
 (B)who— (i)is trained in fire suppression;
 (ii)has the legal authority and responsibility to engage in fire suppression; (iii)is engaged in the prevention, control, and extinguishment of fires or response to emergency situations in which life, property, or the environment is at risk; and
 (iv)performs such activities as a primary responsibility of the duty of the employee.. (b)Presumption relating to employees in fire protection activitiesSection 8102 of title 5, United States Code, is amended by adding at the end the following:
				
 (c)(1)Subject to paragraph (2), and any length of service limitation under paragraph (3), with respect to an employee in fire protection activities—
 (A)a disease described in paragraph (3) shall be presumed to be proximately caused by the employment of the employee; and
 (B)the disability or death of the employee due to a disease described in paragraph (3) shall be presumed to result from personal injury sustained while in the performance of the duty of the employee.
 (2)With respect to any presumption described in paragraph (1)— (A)the presumption shall apply with respect to an employee in fire protection activities only if the employee is diagnosed with the disease with respect to which the presumption is sought not later than 10 years after the last day on which the employee is an active employee in fire protection activities; and
 (B)the presumption may be rebutted by a preponderance of the evidence.
 (3)The following diseases shall be presumed to be proximately caused by the employment of an employee in fire protection activities:
 (A)If the employee has been employed for not less than 5 years in the aggregate as an employee in fire protection activities:
 (i)Heart disease. (ii)Lung disease.
 (iii)The following cancers: (I)Brain cancer.
 (II)Cancer of the blood or lymphatic systems. (III)Leukemia.
 (IV)Lymphoma (except Hodgkin’s disease). (V)Multiple myeloma.
 (VI)Bladder cancer. (VII)Kidney cancer.
 (VIII)Testicular cancer. (IX)Cancer of the digestive system.
 (X)Colon cancer. (XI)Liver cancer.
 (XII)Skin cancer. (XIII)Lung cancer.
 (XIV)Breast cancer. (iv)Any other cancer, the contraction of which the Secretary of Labor, by rule, determines to be related to the hazards to which an employee in fire protection activities may be subject.
 (B)Without regard to the length of time that an employee in fire protection activities has been employed, any uncommon infectious disease, including—
 (i)tuberculosis; (ii)hepatitis A, B, or C;
 (iii)the human immunodeficiency virus (commonly known as HIV); and (iv)any other uncommon infectious disease, the contraction of which the Secretary of Labor, by rule, determines to be related to the hazards to which an employee in fire protection activities may be subject..
 (c)ReportNot later than 5 years after the date of enactment of this Act, the Director of the National Institute for Occupational Safety and Health shall—
 (1)examine the implementation of this Act, and the amendments made by this Act, and appropriate scientific and medical data relating to the health risks associated with firefighting; and
 (2)submit to Congress a report, which shall include— (A)an analysis of the claims for compensation made under the amendments made by this Act;
 (B)an analysis of the available research relating to the health risks associated with firefighting; and
 (C)recommendations for any administrative or legislative actions necessary to ensure that those diseases most associated with firefighting are included in the presumptions under subsection (c) of section 8102 of title 5, United States Code, as added by subsection (b) of this section.
 (d)ApplicationThe amendments made by this section shall apply to a disability or death that occurs on or after the date of enactment of this Act.